Motion Granted; Abatement Order filed January 16, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00726-CR
                                ____________

                     RICHARD EARL ORTIZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1319044

                             ABATEMENT ORDER

      Appellant has filed a motion to abate for the trial court to enter findings of
fact and conclusions of law on the admission of appellant’s statements. Article
38.22, section 6 of the Texas Code of Criminal Procedure requires the trial court to
make written fact findings and conclusions of law as to whether a challenged
statement was made voluntarily, even if appellant did not request them or object to
their absence. Tex. Code Crim. Proc. Ann. art. 38.22 ' 6 (Vernon 2005); Urias v.
State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004). The statute is mandatory and
the proper procedure to correct the error is to abate the appeal and direct the trial
court to make the required findings and conclusions. See Tex. R. App. P. 44.4;
Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987). The motion is
GRANTED.

      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the voluntariness of appellant’s statements and have
a supplemental clerk’s record containing those findings filed with the clerk of this
Court within thirty (30) days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                   PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.